Citation Nr: 0024947	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-11 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1971.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 decision of the RO.  



REMAND

In addressing the veteran's claim for an increased rating for 
his service-connected disorder, which encompasses the post-
operative residuals of a gunshot wound to distal end of the 
femur, with retained foreign bodies and swelling of the 
posterior knee that has been diagnosed as a Baker's cyst, the 
Board finds, as will be explained hereinbelow, that a new 
examination is needed in order to identify and properly rate 
the severity of all the symptoms involved. 

The veteran most recently underwent a VA examination in 
August 1998.  Following the December 1998 RO decision denying 
his claim for an increased rating, the veteran appealed.  On 
his June 1999 VA Form 9, the veteran contended that his right 
knee subluxation and lateral instability were moderate to 
severe.  He also asserted that his August 1998 VA examination 
was not thorough, specifically pointing out that the examiner 
never addressed his complaints regarding the lump at the back 
of his knee.  

The Board notes that veteran's claim of entitlement to an 
increased rating is well grounded in that it is not 
inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and clinical findings 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

On remand, during the new VA examination, the examiner should 
identify clinical findings in detail and address the 
applicability of 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of any 
joint affected by his service-connected right leg disorder.  

Because the most recent VA examination report does not make 
any specific reference to the DeLuca considerations noted 
hereinabove, further development is necessary.  The Board 
notes that any pertinent treatment records not already on 
file should be obtained for review prior to the examination.  

The Board notes that 1971 X-rays showed small osteochondritic 
fragment noted in the right medial femoral condyle and that 
1998 VA X-rays revealed small osteophytes present about the 
right tibial spines.  In the event both instability and 
arthritis affecting the right knee is diagnosed on the new VA 
examination, and determined to be service connected, the RO 
should consider whether separate evaluations under Diagnostic 
Codes 5257 and 5003 are warranted.  See VAOPGCPREC 23-97 
(July 1, 1997).  In this regard, the Board would point out 
that separate ratings are warranted only in these types of 
cases where the veteran has limitation of motion in his knee 
to at least meet the criteria for a zero-percent rating under 
Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-207, and 38 C.F.R. §§  4.45 and 4.59) 
where there is probative evidence showing that the veteran 
experiences painful motion attributable to arthritis.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

Because the last examination lacked information necessary to 
rate the disorder in issue, further development of the 
medical evidence is warranted.  Moreover, a review of the 
file also indicates that relevant clinical evidence may be 
available that is not in the claims folder.  Noted in this 
regard is the lack of any medical records of treatment for 
the veteran's right leg problems since August 1998.  
Accordingly, the RO should aid the veteran in obtaining any 
records of ongoing treatment.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

For the foregoing reasons, the Board finds that additional 
development is required, and the remaining claims are 
REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for problems with the right 
lower extremity since August 1998.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of the disability resulting 
from his service-connected residuals of a 
gunshot wound to the distal end of the 
right femur, with retained foreign bodies 
and a Baker's cyst, status post 
arthrotomy.  Any necessary special 
studies, to include X-rays, should be 
performed.  The claims folder and a copy 
of this REMAND must be made available to 
the examining physician for review, and 
the examiner's report should reflect 
consideration of the pertinent medical 
history.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings.  The 
examiner should attempt to indicate the 
specific source of any disability found 
in the right lower extremity, and, where 
possible, the examiner should separately 
identify the disability due to bone or 
tissue damage above the knee, that due to 
knee problems status post arthrotomy, and 
that due to impairment related to the 
Baker's cyst.  Complete rationale for the 
opinions expressed should be provided.  
If it is not possible to differentiate 
the origin of any symptoms, the examiner 
should so state.  Additionally, the 
examiner should comment on the presence 
of any right knee arthritis and the 
presence or absence of instability in 
that knee.  

a.  It is specifically requested 
that the examiner indicate the 
extent to which the veteran has 
functional impairment in the right 
lower extremity as a result of pain, 
limitation of motion, weakness, 
excess fatigability, or 
incoordination due to service-
connected disabilities - including 
at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged standing, kneeling, 
or squatting, or during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 
(1995).

b.  In this regard, the examiner 
should comment as to the presence or 
absence of any:  limitation in range 
of motion (with specific 
measurements); instability, weakness 
or decreased strength; fatigue on 
account of the service-connected 
disability, including during 
prolonged physical activity of any 
sort, or during routine activities 
that are part and parcel of his day-
to-day experiences; functional 
impairment in the right lower 
extremity as a result of pain 
attributable to the service-
connected disability and shown by 
visible behavior such as facial 
expression or wincing on pressure or 
manipulation; incoordination or an 
impaired ability to execute skilled 
movements smoothly as a result of 
the service-connected disabilities 
affecting the right lower extremity.  

c.  For each of the above-cited 
symptoms identified, the examiner 
should comment on the severity of 
the symptom, and its effects on the 
veteran's ability to function in 
routine activities involved in his 
day-to-day living experiences, at 
his job, during prolonged physical 
activity of any sort, and during 
flare-ups.  To the extent possible, 
functional loss attributable to any 
of the above should be expressed in 
terms of additional degrees of loss 
of motion.  

d.  All examination findings, along 
with the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.   

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
corrective action.  

4.  After completion of the foregoing, 
and after the development requested above 
has been completed, the RO should again 
review the veteran's claim on the basis 
of all pertinent evidence of record, and 
all applicable laws, regulations, and 
case law, to include all appropriate 
Diagnostic Codes and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  The RO should also 
consider rating the veteran's service-
connected right leg disorder separately, 
based on provisions for rating disorders 
of the knee and on provisions for rating 
injury to muscles under 38 C.F.R. § 4.73.  
If the determination remains adverse to 
the veteran, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and be afforded the applicable time 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




